Citation Nr: 0202532	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-02 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 22, 1997, 
for the grant of service connection and award of compensation 
for gastroesophageal reflux disease and a hiatal hernia.

2.  Entitlement to an effective date prior to May 22, 1997, 
for a compensable rating for a duodenal ulcer. 

3.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer, gastroesophageal reflux disease (GERD) and a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946 and from January 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), in which service connection was granted for 
gastroesophageal reflux disease, effective May 22, 1997, and 
a single 10 percent rating for the duodenal ulcer and GERD 
was assigned under Diagnostic Code 7305 (duodenal ulcer), 
effective May 22, 1997.  The veteran disagreed with the 
rating assigned and the effective date.  In an April 2001 
rating decision, service connection was granted for a hiatal 
hernia, effective May 22, 1997.  The duodenal ulcer, GERD and 
hiatal hernia are now assigned a single 10 percent rating 
under Diagnostic Code 7346 (hiatal hernia), effective May 22, 
1997.  Therefore, the issues are as stated on the title page.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate these claims; 
the RO has obtained all relevant evidence necessary for an 
equitable disposition of this appeal; and the veteran was 
afforded VA examinations.

2.  On April 11, 1991, the RO received the veteran's claim 
for a compensable rating for his duodenal ulcer.

3.  In June 1991, the veteran submitted a letter, a statement 
from a VA doctor, and a report of a private upper 
gastrointestinal series.  In his letter, he did not indicate 
that he was seeking secondary service connection for 
GERD/reflux esophagitis or a hiatal hernia.

4.  In a July 1991 rating decision, a compensable rating for 
the duodenal ulcer was denied.  The veteran was not afforded 
a VA examination prior to the adjudication of his claim, and 
he did not appeal the denial of his claim.

5.  In November 1991, the RO received additional private 
hospitalization records.

6.  On May 22, 1997, the RO received a letter from the 
veteran claiming (1) that there was clear and unmistakable 
error in the July 1991 rating decision by not granting a 
compensable rating for the duodenal ulcer, and (2) that the 
evidence he had previously submitted constituted an informal 
claim of service connection for reflux esophagitis and hiatal 
hernia.

7.  In a September 1998 decision, the Board held that there 
was no clear and unmistakable error in the July 1991 rating 
decision as to the denial of a compensable rating for 
duodenal ulcer; that decision was affirmed by the United 
States Court of Veterans Appeals in May 2000.

8.  In the July 2000 rating decision, service connection was 
granted for GERD, effective May 22, 1997, and a single 10 
percent rating for duodenal ulcer and GERD was assigned under 
Diagnostic Code 7305, effective May 22, 1997.

9.  In the April 2001 rating decision, service connection was 
granted for the hiatal hernia, effective May 22, 1997, and a 
single 10 percent rating for duodenal ulcer, GERD and hiatal 
hernia was assigned under Diagnostic Code 7346, effective May 
22, 1997.

10.  The veteran did not file a formal or informal claim for 
secondary service connection for GERD/reflux esophagitis or 
hiatal hernia prior to May 22, 1997.

11.  The failure to provide a VA examination in conjunction 
with the April 1991 claim for a compensable rating for 
duodenal ulcer is not a grave procedural error.  

12.  The evidence submitted in November 1991, by itself or in 
connection with evidence previously assembled, is not so 
significant as to the April 1991 claim for a compensable 
rating for duodenal ulcer that it should have been considered 
by the RO on the basis of new and material evidence submitted 
within the appeal period of the July 1991 rating decision.

13.  The July 1991 rating decision as to the denial of a 
compensable rating for the duodenal ulcer is final.

14.  The date of receipt of the current claim for a 
compensable rating for the duodenal ulcer is May 22, 1997.

15.  The veteran's duodenal ulcer has been manifested by no 
more than mild symptomatology with recurring symptoms once or 
twice a year.

16.  The veteran's duodenal ulcer does not present an unusual 
disability picture, with such factors as frequent periods of 
hospitalization or marked interference with employment.

17.  The veteran's duodenal ulcer did not undergo an increase 
in disability within the one-year period prior to May 22, 
1997.

18.  Since May 22, 1997, GERD and hiatal hernia have been 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation and accompanying 
substernal, arm or shoulder pain productive of considerable 
impairment of health; since May 22, 1997, greater disability 
has not been shown.

19.  GERD and hiatal hernia do not present an unusual 
disability picture, with such factors as frequent periods of 
hospitalization or marked interference with employment.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 22, 1997, 
for the grant of service connection and award of compensation 
for gastroesophageal reflux disease and hiatal hernia have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 
3.400 (2001).

2.  The criteria for an effective date prior to May 22, 1997, 
for a compensable rating for the duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 66 Fed. Reg. 29,486, 29,488 (May 31, 2001) (to be 
codified as amended at 38 C.F.R. § 4.112); 38 C.F.R. §§ 3.1, 
3.104, 3.151, 3.155, 3.156, 3.157, 3.321(b)(1), 3.400, 4.3, 
4.7, 4.31, 4.112, 4.113, 4.114, Diagnostic Code 7305 (2001); 
VAOPGCPREC 12-98 (Sept. 23, 1998); 38 C.F.R. §§ 3.326, 3.327 
(1991).

3.  A 30 percent rating for the duodenal ulcer, 
gastroesophageal reflux disease and hiatal hernia, effective 
from May 22, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 29,486, 29,488 
(May 31, 2001) (to be codified as amended at 38 C.F.R. 
§ 4.112); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.20, 
4.112, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that in April 
1944, a duodenal ulcer was diagnosed.  In an October 1946 
rating decision, service connection was granted for the 
duodenal ulcer and a zero percent disability rating was 
assigned, effective August 18, 1946.

The veteran was hospitalized three times in 1987 at the Seton 
Medical Center.  During the hospitalization from February to 
March 1987, he underwent a gastrointestinal evaluation that 
demonstrated a deformity of the duodenal bulb with no 
ulcerations.  The discharge diagnoses were ischemic heart 
disease and severe coronary atherosclerosis with left main 
coronary stenosis.  In July 1987, he was hospitalized for 
chest pains.  He underwent a gastroscopy.  The examining 
doctor noted that the upper gastrointestinal (UGI) series 
taken in February 1987 revealed only a pyloroplasty.  The 
gastroscopy revealed no ulcers and a normal duodenal bulb and 
duodenum.  The impressions were (1) fairly impressive 
esophagitis and diffuse gastritis, and (2) chest pain, 
probably aggravated by the presence of esophagitis, but 
obviously difficult to know the exact contribution.  The 
discharge diagnoses were (1) esophagitis and gastritis, and 
(2) ischemic heart disease.  On the discharge summary, it was 
noted that Tagamet would be used for vigorous treatment of 
the esophagitis and gastritis.

In an August 1989 statement, W. Robinson, M.D., noted that 
the veteran had had peptic ulcer disease.

The veteran applied for nonservice-connected pension benefits 
in August 1989.  He reported that he last worked in 1986 as a 
horse trainer.  In January 1990, the RO received 
documentation from the veteran indicating that he applied for 
Social Security disability benefits in the late 1980s due to 
his cardiovascular disorder, but that the claim was denied.

In a December 1990 statement, D. Morris, M.D., noted that the 
veteran had undergone a pyloroplasty for his peptic ulcer 
disease, but that the current severity of the disorder was 
unknown.

The RO received a statement from the veteran in April 11, 
1991.  In that statement, the veteran indicated that he 
wanted to be considered for "unemployability VA benefits" 
due to his current medical condition.  Later in April 1991, 
the RO wrote to the veteran and told him that if he were 
claiming individual unemployability due to his service-
connected duodenal ulcer, he would need to submit evidence of 
an increase in severity of that disorder.  

In June 1991, the veteran submitted to the RO a letter, the 
report of a June 1991 private UGI series, and a June 1991 
statement from a VA doctor.  In his letter, the veteran 
argued that the enclosed medical records supported an 
allowance of his claim.  The report of the UGI series, 
performed on June 4, 1991, at Brackenridge Hospital, reflects 
the presence of a hiatal hernia with reflux esophagitis and 
that a duodenal bulb deformity was present.  According to the 
report, the deformity was probably a reflection of previous 
ulcer disease, but an acute ulcer could not be excluded.  The 
report also indicates that there was a deformity of the body 
of the stomach, which could have represented a shallow 
gastric ulcer versus an area of gastric scarring from a 
previous inflammatory disease, and that depending on the 
clinical symptoms, an endoscopy might be required. 

In the June 1991 statement, a doctor (who, based on a review 
of the entire record, appears to be a longtime VA employee) 
indicated that the veteran was examined on May 22, 1991, to 
document that he had a history of surgery for his duodenal 
ulcer.  Reportedly, he had had continued problems with a 
duodenal ulcer on and off over the years and had had surgery 
in 1976.  Examination revealed a long vertical scar over the 
epigastric area, consistent with prior ulcer surgery.  The VA 
doctor also noted that the UGI series taken on June 4, 1991, 
revealed a hiatal hernia with reflux esophagitis and that a 
duodenal bulb deformity was present, which was probably a 
reflection of previous ulcer disease, although an acute ulcer 
could not be excluded.  The VA doctor added that the testing 
was done while the veteran was on his usual, chronic full 
doses of Tagamet.

In the July 18, 1991, rating decision, a compensable rating 
for the duodenal ulcer was denied.  It was noted that a 
hiatal hernia was present, but the issue of service 
connection for a hiatal hernia was not adjudicated in that 
rating decision.  The above-mentioned evidence was of record.  
The veteran was informed of the denial in a July 22, 1991, 
letter and did not file an appeal.  He was not afforded a VA 
examination for rating purposes prior to the July 1991 
adjudication.

In September 1991, the RO received additional evidence from 
the Brackenridge Hospital.  In an October 1991 confirmed 
rating decision, it was noted that entitlement to a pension 
was continued.  That confirmed rating decision did not 
address the issue of a compensable rating for the duodenal 
ulcer.  The additional evidence from the Brackenridge 
Hospital included records of hospitalization from December 
1990 to January 1991 and hospitalization in July 1991 

The December 1990 to January 1991 hospitalization records 
reflect that the veteran was hospitalized for complaints of 
substernal chest pain.  On admission, it was noted that he 
had a history of esophagitis, gastritis, and peptic ulcer 
disease with surgery.  The discharge summary reveals that the 
veteran did not undergo a gastrointestinal work-up during 
hospitalization and that the admission diagnoses were (1) 
rule out unstable angina, (2) coronary artery disease, (3) 
status post coronary artery bypass surgery, and (4) peptic 
ulcer disease.  On the inpatient clinical summary, one of the 
diagnoses was peptic ulcer disease, status post pyloroplasty.

The veteran was hospitalized again at Brackenridge Hospital 
in July 1991 with an admitting diagnosis of unstable angina, 
rule out myocardial infarction.  In the report of history and 
physical examination, some of the findings from June 4, 1991, 
UGI series were reported.  It was indicated that an endoscopy 
had not been performed.  It was also noted his medication 
would be changed from Tagamet to Zantac.  In the discharge 
summary, it was noted that he had a history of peptic ulcer 
disease with a pyloroplasty in 1975 and that a June 4, 1991, 
UGI series revealed a possible gastric ulcer and hiatal 
hernia with gastroesophageal reflux.  It was indicated that 
he was not heparinized because of the history of peptic ulcer 
disease with recent evidence of a possible ulcer.  Based on a 
cardiology consult, it was determined that the pain was 
possibly of a gastrointestinal etiology.  A gastroenterology 
consult was recommended, and it was indicated that there 
would be a follow-up evaluation at the gastrointestinal 
clinic in August 1991.  The discharge diagnosis was unstable 
angina.

A VA UGI series performed in February 1993 did not show a 
duodenal ulcer.  The impressions were (1) a small 
diaphragmatic hernia with moderate gastroesophageal reflux, 
and (2) a deformity of the duodenal cap probably associated 
with surgery on the duodenal bulb.  Another VA UGI series 
performed in January 1995 revealed (1) a small sliding 
esophageal hiatus hernia with reflux, and (2) a deformity of 
the pyloric canal and duodenal bulb secondary to surgery and 
old ulcer disease.

On May 22, 1997, the RO received a letter from the veteran in 
which he claimed that there was clear and unmistakable error 
in the July 1991 rating decision regarding the denial of a 
compensable rating for the duodenal ulcer.  He argued that 
the findings from the June 1991 UGI series coupled with the 
fact that he was taking Tagamet showed that he had an active 
duodenal ulcer at that time.  The veteran also indicated that 
the evidence submitted in 1991showing a hiatal hernia and 
reflux esophagitis was sufficient to raise a claim of 
secondary service connection for those two disorders at that 
time.  The veteran also asserted that the RO should have 
adjudicated such a claim or notified him that such a claim 
was possible.  He argued that he has had an informal claim, 
which has not been adjudicated, pending since 1991.

VA treatment records show that the veteran weighed 213 pounds 
in August 1997, and that the VA doctor who prepared the June 
1991 statement prescribed lansoprazole for treatment of the 
duodenal ulcer in January 1998.

In a February 1998 rating decision, the RO indicated that 
secondary service connection for reflux esophagitis and 
hiatal hernia was denied in the July 1991 rating decision and 
that there was no clear and unmistakable error in that 
determination.

In a March 1998 notice of disagreement, the veteran noted 
with regard to his claim of clear and unmistakable error that 
the use of Tagamet in 1991 showed that the duodenal ulcer 
should have been rated as at least 10 percent disabling.  He 
indicated that he was not claiming clear and unmistakable 
error in the July 1991 rating decision for failure to grant 
secondary service connection for hiatal hernia and reflux 
esophagitis.  Instead, he reiterated that the evidence of 
record constituted an informal claim of secondary service 
connection for reflux esophagitis and hiatal hernia, which 
had not been adjudicated and remained pending.  He also 
argued that the claim had been pending since May 22, 1991, 
the date of examination by a VA doctor.

VA medical records from March to August 1998 reflect that the 
veteran's weight fluctuated from a low of 220 pounds in April 
1998 to a high of approximately 226 pounds in August 1998.  
Additionally, as of July 1998, he was six feet tall.

In its September 1998 decision, the Board held that there was 
no clear and unmistakable error in the July 1991 rating 
decision as to the denial of a compensable rating for 
duodenal ulcer.  Also, the Board remanded the claims of 
secondary service connection for hiatal hernia and reflux 
esophagitis for the issuance of a statement of the case.  The 
veteran appealed the Board's denial of the claim of clear and 
unmistakable error in the July 1991 rating decision to the 
United States Court of Veterans Appeals, and the Court 
affirmed the Board decision in May 2000.

VA treatment records from October 1998 to June 2000 reflect 
that the veteran's weight ranged from a high of 230 pounds in 
July 1999 to a low of 220 pounds in June 2000.  From January 
1999 to June 2000, the veteran received regular treatment 
from the VA doctor who prepared the June 1991 statement and 
prescribed lansoprazole in January 1998 for the duodenal 
ulcer.  That doctor's assessments from January 1999 to June 
2000 included a diagnosis of gastroesophageal reflux disease, 
but not an active duodenal ulcer or peptic ulcer disease.  In 
a January 1999 statement the same VA doctor indicated that 
the veteran had GERD that was caused or worsened by past 
ulcer surgery.  Also, in February 2000 that doctor noted that 
the symptoms of GERD were controlled.  In a June 2000 
outpatient treatment record, which is a computer printout, 
there is a handwritten note indicating that the veteran was 
taking lansoprazole for treatment of his duodenal ulcer and 
other disorders.  The assessment included diagnoses of 
hypertension, diabetes mellitus, coronary artery disease, and 
mild hypothyroidism.

In the July 2000 rating decision, service connection was 
granted for gastroesophageal reflux disease, effective May 
22, 1997, the date of receipt of the letter from the veteran.  
A single 10 percent rating for the duodenal ulcer and 
gastroesophageal reflux disease was assigned under Diagnostic 
Code 7305, effective May 22, 1997.

In a July 2000 notice of disagreement, the representative 
indicated that the evidence of record showed that a 10 
percent rating was warranted under Diagnostic Code 7305 for 
the duodenal ulcer.  The representative specifically noted 
the March 1987 Seton Medical Center discharge summary report; 
the examination performed on May 22, 1991; and the report of 
the June 6, 1991, UGI series.  The representative also argued 
that the July 1991 rating decision was not a final decision 
on the merits because the veteran was not afforded a VA 
examination prior to the adjudication of the claim, and that 
the effective date for the assignment of a compensable rating 
for the gastrointestinal disorder should be based on the date 
of receipt of the 1991 claim.  As to GERD, the representative 
maintained that the veteran had severe heartburn (pyrosis) 
whenever he did not take his medication, and frequent 
regurgitation accompanied by substernal, arm and shoulder 
pain, warranting at least a 10 percent rating under 
Diagnostic Code 7346. 

In an August 2000 statement, the representative noted that 
the January 1998 prescription for lansoprazole shows that the 
veteran's duodenal ulcer was active, thereby warranting at 
least a 10 percent rating under Diagnostic Code 7305.

The RO mailed a statement of the case to the veteran in 
October 2000.  It contains the criteria for Diagnostic Code 
7305 and provides the basis for the assignment of the 10 
percent disability rating under that code, on both schedular 
and extraschedular bases.  A copy of the statement of the 
case was sent to the representative.

The veteran was afforded a VA esophagus and hiatal hernia 
examination in November 2000.  He complained of difficulty 
swallowing with eating.  He stated that he had epigastric 
pain thirty minutes to one hour after every meal.  He denied 
any episodes of hematemesis or melena.  He reported that he 
had reflux after every meal and vomited two to three times a 
week.  He indicated that he was in good health and did not 
have any signs of anemia.  He also stated that his nutrition 
was good with no recent weight gain or loss.  It was 
indicated that he was currently taking thirty milligrams of 
lansoprazole every day.  Physical examination of the abdomen 
revealed normal bowel sounds.  There were no masses.  There 
was tenderness to palpation in the epigastric area, but no 
rebound or masses. 

A UGI series revealed that no masses, ulcerations or 
obstructions.  Peristalsis was normal of the esophagus.  A 
small axial hiatus hernia was seen.  No gastroesophageal 
reflux was demonstrated during brief fluoroscopy.  The 
stomach demonstrated normal motility with no ulcers, masses, 
rigidities or obstructions.  The pylorus was normal.  There 
was a marked tortuosity in the pyloro-duodenal region, with a 
suggestion of some pseudodiverticulae on some of the views 
but not on others.  It was noted that the pylorus and 
duodenal bulb could not be distinguished with certainty.  The 
duodenal sweep showed no masses or mucosal abnormalities.  A 
small diverticulum came off the superior aspect of the 
descending duodenum, but the rest of the visualized small 
bowel was not remarkable.  The impressions from the UGI 
series were marked deformity and tortuosity, with possible 
pseudodiverticulae, in the pyloro-duodenal region; a small 
axial hiatus hernia; and a small duodenal diverticulum.  It 
was noted that the marked deformity and tortuosity were most 
likely status post peptic ulcer disease, but that a small 
acute ulcer in the pyloro-duodenal region could not be 
absolutely excluded.  The diagnosis was hiatal hernia.

The veteran also underwent a VA stomach examination in 
November 2000.  He reported that using lansoprazole daily 
helped his symptomatology.  He denied any circulatory 
disturbances after meals or hypoglycemic reactions.  He 
stated that he had diarrhea approximately once a month and 
constipation three to four times a week.  On physical 
examination, it was noted that the veteran had a duodenal 
ulcer.  There was no evidence of weight gain or loss, and no 
signs of anemia.  Physical examination of the abdomen 
revealed normal bowel sounds.  The abdomen was soft, and 
there were no masses.  There was tenderness to palpation in 
the epigastric area, but no rebound was present.  The results 
of the UGI series done in conjunction with the November 2000 
VA esophagus and hiatal hernia examination were noted.  
Testing for Helicobacter pylori (H. pylori) was positive.  
The diagnoses were small duodenal diverticulum, inactive 
duodenal ulcer, and a small axial hiatus hernia.

In a March 2001 addendum, the November 2000 VA stomach 
examiners indicated that a hiatal hernia was present in 
approximately eighty percent of people who have reflux 
esophagitis.

In a March 2001 VA Form 9, the veteran indicated that he had 
severe heartburn (pyrosis) whenever he was unable to take his 
medication, and experienced frequent regurgitation 
accompanied by substernal, arm and shoulder pain.  He 
asserted that his disability picture more clearly 
approximated the criteria for a 30 percent rating.  He 
reiterated the representative's arguments as to a lack of 
finality of the June 1991 rating decision and as to the 
evidence - specifically, from the late 1980s and early 1990s 
- showing that he has an active duodenal ulcer.

In the April 2001 rating decision, service connection was 
granted for hiatal hernia and an effective date of May 22, 
1997, was assigned.  A single 10 percent disability rating 
for duodenal ulcer, GERD and hiatal hernia was assigned under 
Diagnostic Code 7346, effective May 22, 1997.

The RO mailed a supplemental statement of the case (SSOC) to 
the veteran later in April 2001.  It contains the criteria 
for Diagnostic Code 7346 and provides the basis for the 
assignment of the 10 percent disability rating under that 
diagnostic code, on both schedular and extraschedular bases.  
The SSOC also contains the earlier effective date 
regulations, and provides an explanation of the application 
of the regulations to the veteran's claim.  A copy of the 
SSOC was sent to the representative.

In a September 2001 statement, the representative argued that 
the effective date for a compensable rating should be April 
11, 1991, the date of receipt of the letter from the veteran.  
The representative noted that in Hayre v. West, 188 F.3d 327 
(Fed. Cir. 1999), the United States Court of Appeals for the 
Federal Circuit (hereinafter "the Federal Circuit") held 
that an RO or Board decision is not final for purposes of 
direct appeal if there is a breach of the duty to assist 
resulting in a "grave procedural error."  The 
representative argued that under Proscelle v. Derwinski, 2 
Vet. App. 629 (1992), a claim for an increased rating is 
generally considered to be well grounded when the appellant 
indicates that there is an increase in disability since the 
last rating and that in the case of such a claim, under Green 
v. Derwinski, 1 Vet. App. 121 (1991), VA has a statutory duty 
to assist in the development of that claim by providing a 
through and contemporaneous medical examination.  The 
representative noted the ruling in Simmons v. West, 13 Vet. 
App. 501 (2000), in which the Court held that VA's failure to 
provide a medical examination was not a grave procedural 
error, but argued that the veteran's claim was different from 
the one in Simmons.  In essence, the representative asserted 
that the July 1991 rating decision was not final because VA's 
failure to provide the veteran with an examination was a 
grave procedural error.

II.  Legal Criteria 

Earlier Effective Date Claim

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§§ 3.1, 3.155 (2001).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2001).  38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

As to a claim for an increased rating, once a formal claim 
for compensation has been allowed or once a formal claim for 
compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, VA 
outpatient treatment records, if they relate to the 
disability for which may establish entitlement to increased 
benefits, can be accepted as an informal claim for an 
increased rating.  38 C.F.R. § 3.157(b) (2001).  The receipt 
of a private medical records that shows the reasonable 
probability of entitlement to benefits can be accepted as an 
informal claim for an increased rating.  Id.  However, 
neither VA medical records nor the receipt of private medical 
records can be accepted as an informal claim for service 
connection.  Id.  The date of claim will be the date of 
receipt of the informal claim if a formal claim is filed 
within a year.  38 C.F.R. § 3.155 (2001).

With regard to an earlier effective date for a grant of 
service connection, in Brannon v. West, 12 Vet. App. 32 
(1998), it was argued that a claim for secondary service 
connection was reasonably raised by the medical record.  
However, the Court held that before an RO can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Id. at 35.  Specifically, the mere 
presence of medical evidence does not establish an intent of 
the part of a claimant to seek secondary service connection 
for a disorder.  Id.  While VA must interpret a claimant's 
submissions broadly, VA is not required to conjure up issues 
that were not raised by the claimant.  Id.  The claimant must 
assert a claim expressly or implicitly.  Id.  

In Lalonde v. West, 12 Vet. App. 377, 382 (1999), the Court 
held that the effective date for an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a casual connection, but instead based 
on the date that the application upon which service 
connection was eventually awarded was filed with VA.  
Moreover, the mere receipt of medical records cannot be 
construed as an informal claim for service connection for a 
disorder.  Id. 

If a claim is received within one year of separation from 
service, the effective date of the claim is the day after 
separation from service or the date that entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (2001).  

For a claim for an increased rating, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date; 
otherwise, the date of receipt of the claim is the effective 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2001).  

In Harper v. Brown, 10 Vet. App. 125 (1997), the Court held 
that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and 
where the claim is received within one year after such an 
increase.  Id. at 126-27.  The Court stated further that the 
phrase "otherwise, date of receipt of claim" provides that 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation is the date of receipt of 
the claim.  Id.  In a subsequent decision, the Court held 
that the term "increase" as used under 38 U.S.C.A. § 
5110(b)(2) means increase to the next disability level; 
hence, "any ascertainable" increase, no matter how marginal, 
will not suffice to establish an earlier effective date under 
section 5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 
(1997).  The Court also held that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all evidence of record as to the 
disability in order to ascertain the earliest possible 
effective date.  Id. at 518; see also Swanson v. West, 12 
Vet. App. 442 (1999).

As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were addressed by VA's General Counsel in a precedent 
opinion issued in September 1998.  See VAOPGCPREC 12-98 
(Sept. 23, 1998).  The first question concerned the 
appropriate effective date for an award of increased 
disability compensation pursuant to 38 C.F.R. § 3.400(o)(2) 
where a veteran filed a claim for an increased rating 
alleging an increase in disability within the one year prior 
to VA's receipt of the claim and a subsequent VA examination 
substantiates the increase in disability.  In this situation, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at comments para. 5.  

In particular, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that there was an increase in disability if the 
claim is received within one year following such a date.  Id. 
at comments para. 2, holdings para. a.  The General Counsel 
also stated that the effective date of an increased rating 
would be the date of receipt of the claim only if there was 
an increase in disability prior to the date of the receipt of 
the claim and if the claim was not received within the one 
year following the increase in disability.  Id. 

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of 38 C.F.R. § 
3.400(q)(1)(i).  That regulation states that, when new and 
material evidence, other than service department records, is 
received within the appeal period or prior to an appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i) 
(2001).  The General Counsel held that 38 C.F.R. § 
3.400(q)(1)(i) is applicable to a claim for an increased 
rating based upon new and material evidence submitted prior 
to expiration of the appeal period or before an appellate 
decision is issued.  VAOPGCPREC 12-98 at holdings para. 
b.(1).  The General Counsel also held that when new and 
material evidence is submitted within the appeal period or 
prior to an appellate decision with regard to a claim for an 
increased rating, the effective date for any increased rating 
is the date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  Id. at holdings para. b.(2).

The General Counsel indicated that the Court has held that 
new and material evidence may be used to reopen a claim that 
has previously been denied on bases other than service 
connection.  Id. at comments para. 15.  The General Counsel 
noted that there was nothing in the regulatory history 
indicating that 38 C.F.R. § 3.400(q)(1)(i) does not apply to 
a claim for an increased rating based upon new and material 
evidence submitted prior to the expiration of the appeal 
period or before an appellate decision is issued.  Id. at 
comments para. 8.  

The General Counsel stated that if a rating agency or other 
agency of original jurisdiction issues a decision denying a 
claim for an increased rating, new and material evidence 
would be required to reopen such a decision within the one-
year appeal period or prior to an appellate decision, and 
that 38 C.F.R. § 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating.  
Id. at comments para. 9.  The General Counsel noted that the 
plain language of 38 C.F.R. § 3.400(q)(1)(i) supports the 
conclusion that the effective date for an increased rating 
based upon new and material evidence submitted during the 
appeal period or prior to an appellate decision is whichever 
is later: (1) the date of receipt of the former claim (as 
opposed to the date of the receipt of the latter claim), or 
(2) the date on which the evidence shows entitlement.  Id. at 
comments para. 12.  The General Counsel indicated that if 38 
C.F.R. § 3.400(q)(1)(i) is applicable, the former decision 
regarding the claim for increased rating is considered a 
legal nullity, and that the claim must be regarded as an 
original claim.  Id.  

In Muehl v. West, 13 Vet. App. 159 (1999), the Court 
addressed the issue of when new and material evidence is 
submitted before the end of an appeal period in connection 
with an unappealed rating decision.  In Muehl, nonservice-
connected pension benefits had eventually been granted, and 
the issue was the effective date of the grant.  Id. at 159-
61.  The Board had held that the submission of Social 
Security Administration (SSA) records within one year of an 
unappealed rating decision on the issue of entitlement to 
nonservice-connected pension benefits was a new claim for 
benefits and that the date of receipt of the records governed 
the determination of the effective date for the grant of 
benefits.  Id.  The Court indicated that the SSA records were 
new and material evidence on the issue of entitlement to 
nonservice-connected pension benefits, and held that when new 
and material evidence has been submitted prior to the 
expiration of the appeal period, it will be considered as 
having been filed in connection with the claim that was 
pending at the beginning of the appeal period.  Id. at 161.  
The Court determined that since new and material evidence had 
been received within the appeal period, the previous rating 
decision denying nonservice-connected pension benefits was 
not final, and that the effective date for the grant of 
benefits was based on the date of receipt of the claim that 
was denied in the unappealed rating decision.  Id. at 161-62.

Effective August 29, 2001, during the pendency of this 
appeal, 38 C.F.R. § 3.156(a) was amended with regard to the 
definition of new and material evidence.  However, the 
revised definition only applies to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Because the veteran's claim was filed before August 
29, 2001, the old definition of new and material evidence 
applies in this case.  New and material evidence under the 
old definition means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration; that is neither 
cumulative nor redundant; and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the 
appellant filed a claim for a service connection for a 
nervous problem and informed VA that he had been treated for 
his "nerves" during service.  Id. at 1329.  The RO then 
requested the service medical records, but no records were 
sent.  Id.  The RO denied the claim in 1972 on the basis of 
that there was no evidence of a nervous condition, but did 
not inform the claimant that it had failed to obtain the 
requested records.  Id.  The claimant did not appeal that 
decision.  Id.  Service connection was later granted for 
post-traumatic stress disorder, and the appellant filed a 
claim of clear and unmistakable error in the 1972 denial of 
service connection for a nervous problem.  Id. at 1329-30.

While the Federal Circuit affirmed the denial of the claim of 
clear and unmistakable error, it also held the original RO 
decision in 1972 was not final for purposes of appeal.  Id. 
at 1333.  The Federal Circuit explained that RO or Board 
decisions are not final for purposes of direct appeal in 
cases of "grave procedural error."  Id. at 1333-34.  The 
Federal Circuit held that a breach of the duty to assist in 
this case - VA failed to obtain pertinent service medical 
records specifically requested by the claimant and did not 
provide the claimant with notice explaining the deficiency - 
is a procedural error that vitiates the finality of an RO 
decision for purposes of direct appeal.  Id.  

The Federal Circuit noted that in 1972 VA had substantively 
defined its obligation to obtain service medical records.  
Id. at 1331-32.  The Federal Circuit also indicated that the 
duty to assist does not end upon the RO's submission of 
requests for record.  Id. at 1332.  Specifically, the Federal 
Circuit reported that where the record does not adequately 
reveal the current state of a veteran's disability and the 
claim is well grounded, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  Id.  

In short, Hayre provides a judicially created means to obtain 
an earlier effective date: show that a previously denied 
claim is not final because of a grave procedural error.  Id.

In Hurd v. West, 13 Vet. App. 449 (2000), the appellant 
argued that VA violated the duty to assist by not scheduling 
him for a medical examination regarding his claim for an 
increased rating in the mid-1980s and that such a breach of 
the duty to assist was a grave procedural error under Hayre 
and would entitle him to an earlier effective date for a 
later-granted increased rating.  The Court held that VA did 
not violate the duty to assist because the appellant 
abandoned his previous claim and that action relieved VA of 
any responsibility to assist him in pursuing that claim.  Id. 
at 452-53.  Therefore, the Court did not determine whether 
the failure to provide an examination in the case of an 
increased rating was a grave procedural error.  Id.  However, 
the Court noted that it was not convinced that even if VA had 
marginally breached its duty to assist by not scheduling him 
for a medical examination, this breach would have been a 
grave procedural error.  Id. at 453.  

The Court indicated that the Federal Circuit stated that when 
a veteran's service medical records are unavailable, VA's 
duty to assist is heightened because it is a decidedly 
abnormal situation when a veteran possesses his or her 
service medical records, and that it is unreasonable to 
expect that a veteran has such records.  Id.  The Court noted 
that what the Federal Circuit did not hold is as important as 
what it did.  Id.  The Court stated that the Federal Circuit 
seemingly singled out service medical records for special 
attention because those records are irreplaceable and in the 
hands of the Federal Government.  Id.  The Court indicated 
that service medical records are vital to most claims and 
that without them, claimants generally have no other means to 
prove that a disability was incurred during military service.  
Id.  The Court emphasized that a medical examination could 
have been obtained without government assistance.  Id.

In Simmons v. West, 14 Vet. App. 84, 91 (2000), the Court 
addressed whether failure to provide a medical examination in 
the case of an unappealed rating decision denying a claim for 
service connection was a grave procedural error that would 
render that rating decision nonfinal.  The Court in Simmons 
noted that the Federal Circuit in Hayre placed substantial 
weight on three factors, none of which was present in this 
case.  Id. at 89.  First, the Federal Circuit noted eight 
times that the VA assistance in question was specifically 
requested by the appellant.  Id.  Second, the Federal Circuit 
stressed that VA's lack of notice to the appellant may have 
undermined the operation of the generally pro-claimant 
veterans' benefits system and impeded the appellant's ability 
to appeal in a fundamentally unfair manner.  Id.  Third, the 
Federal Circuit considered the particularly vital role that 
service medical records can play in determining the question 
of in-service incurrence of a disability.  Id.  As to the 
third factor, the Federal Circuit stressed that VA had 
substantively defined its obligation to obtain service 
medical records, that it is a decidedly abnormal situation 
when a veteran possesses his or her service medical records, 
and that it is unreasonable to expect that a veteran has such 
records.  Id.

The Court in Simmons noted that the issue in Hayre was the 
failure to give adequate notice as to circumstances regarding 
missing service medical records, which the appellant in Hayre 
specifically requested VA to obtain.  Id. at 89-90.  The 
Court indicated that the appellant in Simmons asserted that a 
RO had a duty, on its own initiative, to provide a VA medical 
examination regarding whether the appellant had symptoms of a 
disorder listed under 38 C.F.R. § 3.309(a) within the 
applicable presumptive period after discharge from active 
service.  Id. at 90.  Given the Federal Circuit's emphasis in 
Hayre on the need for VA to respond to assistance that was 
"specifically requested," on the fair "notice" aspect, and 
on the particular importance of service medical records, the 
Court in Simmons concluded that under Hayre the failure to 
carry out a medical examination sua sponte in this particular 
case was not a grave procedural error.  Id. 

The Court in Simmons assumed that at the time of the rating 
decision in question, April 1977, there was a well-grounded-
claim requirement; that satisfying any such requirement was 
then a prerequisite to the triggering of a duty to assist; 
and that the RO had been presented with a well-grounded 
claim.  Id.   The Court also assumed that the duty to assist 
in April 1977 encompassed a duty to obtain a medical 
examination regarding the applicability of 38 C.F.R. §§ 
3.307(a) and 3.309(a).  Id.  The Court noted that unlike the 
situation in Hayre, which pertained to service medical 
records, the appellant in Simmons was not in an "abnormal 
situation" where Federal Government was in control of 
evidence necessary to prove his claim.  Id.  The Court 
indicated that the appellant in Simmons could readily have 
obtained a medical examination from a private physician and 
submitted the results of such an examination to VA.  Id. 

The Court in Simmons stated that Hayre does not require that 
a garden-variety breach of VA's duty to assist in the 
development of a claim that is well grounded result in the 
tolling of finality of an underlying RO decision, and that it 
would be unwise for the Court to extend Hayre to encompass 
such a duty-to-assist violation.  Id. at 91.  The Court 
further noted that at some point, there is a need for 
finality within the VA claims adjudication process, and that 
the tolling of finality should be reserved for instances of 
grave procedural error - error that may deprive a claimant of 
a fair opportunity to obtain entitlements provided for by law 
and regulation.  Id.  The Court provided an example of grave 
procedural error: where documents containing certain 
information are under VA control (real or constructive) and 
failure to produce them is likely to frustrate an award of 
benefits.  Id.  

The Court indicated that the conservative application of the 
Hayre tolling-of-finality doctrine is consistent with the 
rationale of the Federal Circuit, which was grounded on 
precedents that are firmly rooted in statutorily established 
fundamental principles of notice and the opportunity to be 
heard.  Id.  The Court also noted that the limited 
jurisdiction assigned to the Court by Congress also counsels 
against a broad application of the Hayre finality exception 
to cover old breaches of the duty to assist that did not 
seriously impair a claimant's opportunity to be awarded 
benefits.  Id.

In Tetro v. Gober, 14 Vet. App. 100 (2000), the question was 
whether the failure to obtain SSA records at the time of a 
March 1990 Board decision that denied a claim of entitlement 
to nonservice-connected pension benefits was a grave 
procedural error.  The Court determined that the Board's 
failure to procure SSA records at the time of its March 1990 
decision was not an error of such magnitude that it deprived 
the appellant of a fair opportunity to obtain a benefit 
provided by law, and that, therefore, the failure to obtain 
those records was not a grave procedural error.  Id. at 110-
11.

As for the duty to assist at the time of the July 1991 rating 
decision, 38 C.F.R. § 3.326(a) (1991) provided that where the 
reasonable probability of a valid claim is indicated in a 
claim for increase, a "Department of Veterans Affairs 
examination" will be authorized.  A "reasonable 
probability" may be concluded from the facts of the 
situation including medical and lay evidence.  The term 
"reasonable probability" will be interpreted liberally to 
permit simultaneous development of evidence including 
requests for examinations and for service records.  The 
requirement of the term may be satisfied by the statement of 
a private physician.  38 C.F.R. § 3.326(b) (1991).  Any 
hospital report and any examination report from a military 
hospital or from a state, county, municipal, or other 
government hospital or recognized private institution, which 
indicates reasonable probability of a valid claim and 
contains descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs and body systems for which the claim 
is made, may be deemed to be the "Department of Veterans 
Affairs examination" for purposes of 38 C.F.R. § 3.326(a) 
(1991).  Id.

38 C.F.R. § 3.326 was amended in 1995.  See 60 Fed. Reg. 
52,864 (Oct. 11, 1995).  The requirement that a claimant 
undergo a "Department of Veterans Affairs examination" if 
there is a reasonable probability of a valid claim was 
removed.  Id.  38 C.F.R. § 3.326 now provides that where 
there is a well-grounded claim for disability compensation 
but the medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a) (2001).  A hospital report, 
or any examination report, from any government or private 
institution may be accepted for rating a claim without 
further examination.  38 C.F.R. § 3.326(b) (2001).  Also, a 
statement from a private physician may be accepted for rating 
a claim without further evaluation.  38 C.F.R. § 3.326(c) 
(2001).

38 C.F.R. § 3.327(a) (1991) provided that reexaminations will 
be requested whenever VA determines there is a need to verify 
either the continued existence or current severity of a 
disability.  Generally, reexaminations will be required if it 
is likely that a disability has improved or if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  

38 C.F.R. § 3.327(b) (1991) provided that there must be at 
least one "Department of Veterans Affairs examination" in 
every case in which compensation benefits are awarded.  For 
that purpose, any hospital report and examination report from 
a military hospital or from a state, county, municipal, or 
recognized private institution, which contains descriptions, 
including diagnoses and clinical and laboratory findings, 
adequate for rating purposes, of the condition of the organs 
and body systems for which the claim is made, may be deemed 
to be included in the term "Department of Veterans Affairs 
examination."  Id.  38 C.F.R. § 3.327(a) (1991) stated that 
38 C.F.R. § 3.327(b) (1991) provided general guidelines for 
reexaminations and should not be construed as limiting VA's 
authority to request reexaminations, or periods of hospital 
observations, at any time in order to ensure that a 
disability is accurately rated.  In 1995, 38 C.F.R. 
§ 3.327(b) was amended and the requirement of at least one 
"Department of Veterans Affairs examination" in the case 
where compensation benefits are awarded was removed.  See 
38 C.F.R. § 3.327(b) (2001). 

In Akles v. Derwinski, 1 Vet. App. 118 (1991), the Court held 
that VA had to provide the appellant with a physical 
examination in that particular case where the appellant 
alleged increasing pain and tenderness, which was noted on a 
previous VA examination, and where no physical examination 
had been performed to determine whether he was entitled to a 
compensable rating for his service-connected disorder.  Id. 
at 120-21.  In this case, the latest medical evidence of 
record was a VA examination performed four years to prior to 
the filing of the claim on appeal.  Id. at 118.

In Green v. Derwinski, 1 Vet. App. 121 (1991), the Court held 
that the fulfillment of the statutory duty to assist in that 
particular case - which pertained to a claim for service 
connection - included providing a thorough and 
contemporaneous examination, one which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Id. at 
124.

In Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Court 
first noted that allegations of worsening of a service-
connected disorder render a claim for an increased rating 
well grounded under 38 U.S.C.A. § 5107(a) and that VA has an 
affirmative duty to assist such a claimant in developing the 
facts pertinent to the claim.  Id. at 632.  The Court also 
held that the duty to assist in that particular case included 
providing a thorough and contemporaneous medical examination 
for claims for an increased rating in which a claimant 
alleges an increase in severity because there was no evidence 
of the then-current level of the appellant's service-
connected disability.  Id. at 632.

Legal Criteria for the Claim for an Increased Rating
for Duodenal Ulcer, GERD and Hiatal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

There are diseases of the digestive system that, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding, as outlined in 
38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 
7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114 (2001).

In accordance with the diagnostic code pertaining to the 
evaluation of duodenal ulcers, a 60 percent rating applies if 
the disorder is severe.  Symptoms of a severe duodenal ulcer 
are the following: pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, and manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
disability rating is warranted if the disorder is moderately 
severe, being less than severe but with impairment of health 
manifested by anemia and weight loss; or if there are 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 20 percent 
rating applies if the disorder is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 10 percent rating is warranted if the 
symptoms are mild, with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2001).

Diagnostic Code 7346 for a hiatal hernia provides a 
60 percent rating if the disorder is manifested by pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or by other symptom combinations productive 
of severe impairment of health.  A 30 percent rating applies 
if the symptoms consist of persistently recurrent epigastric 
distress - with dysphagia, pyrosis, regurgitation, and 
substernal or arm or shoulder pain - that is productive of 
considerable impairment of health.  A 10 percent rating is 
warranted if the veteran has two or more of the symptoms for 
the 30 percent rating, but of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2001).

In accordance with the diagnostic code pertaining to the 
evaluation of stricture of the esophagus, a 30 percent rating 
applies for a moderate stricture of the esophagus.  A 50 
percent evaluation is warranted for a severe stricture of the 
esophagus, which is manifested by permitting the passage of 
liquids only.  An 80 percent rating applies where the 
stricture permits only the passage of liquids but results in 
a marked impairment of general health.  38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2001).
 
Prior to July 2, 2001, 38 C.F.R. § 4.112 provided that minor 
weight loss or greater losses of weight for periods of brief 
duration were not considered of importance in rating.  
Rather, weight loss became of importance where was an 
appreciable loss that was sustained over a period of time.  
In evaluating weight loss generally, consideration would be 
given not only to standard age, height and weight tables, but 
also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicated that there had been a 
significant weight loss with an inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been a substantial weight loss 
with an inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  66 Fed. Reg. 
29,486, 29,488 (May 31, 2001) (to be codified as amended at 
38 C.F.R. § 4.112).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001)); 38 C.F.R. §§ 3.102, 
4.3 (2001).

III. Analysis 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.  

The Board has reviewed the facts of this case in light of the 
new legislation and regulations.  As explained below, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
and of the efforts to assist him.  Thus, although the RO did 
not have the benefit of the explicit provisions of the new 
regulations, VA's duties have been fulfilled.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(b)).  When VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(b)).  
Through the October 2000 statement of the case and the April 
2001 supplemental statement of the case, the RO informed the 
veteran of (1) the information and medical and lay evidence 
that that was necessary to substantiate his claims, and (2) 
his responsibilities for providing that information and 
medical and lay evidence.  Therefore, the veteran has been 
notified of the information and evidence needed to 
substantiate this claim.  Id.

In a claim for disability compensation, VA will make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim; other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R § 3.159(c)).  

The veteran's service medical records from his first period 
of active duty, copies of the VA examination reports and VA 
treatment records dated from February 1993 to June 2000 are 
in the file.  Although the RO did not obtain the veteran's 
service medical records from his second period of active 
duty, there is no indication that they would be relevant to 
the current claims since, at best, they would pertain to the 
status of the veteran's gastrointestinal disorder in the late 
1940s and early 1950s.  Furthermore, there is no indication 
that the Social Security Administration has any records that 
would be relevant to his current claims because his claim for 
Social Security disability benefits in the late 1980s, which 
was denied, was based on occupational impairment due to a 
cardiovascular disorder.  In light of the above, VA has 
fulfilled its duty to assist in obtaining relevant records 
from a Federal department or agency.  Id.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Id.  The veteran has 
not identified any recent private medical treatment for his 
gastrointestinal disorder.  Therefore, the RO has fulfilled 
its duty to assist in obtaining relevant records from a non-
Federal Government entity.  Id.

The veteran has been afforded VA examinations that addressed 
the criteria of the relevant diagnostic codes.  Accordingly, 
VA has satisfied its duty to assist by providing medical 
examinations.  66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).

Earlier Effective Date Claim for the Grant of Service 
Connection for 
GERD and Hiatal Hernia

Since under Fenderson the claim for an increased rating GERD 
and hiatal hernia pertains to an initial rating and since 
GERD and hiatal hernia are rated with duodenal ulcer as a 
single disability for rating purposes, the first matter to be 
addressed is the question of the effective date of the grant 
of service connection for GERD and the hiatal hernia.  The 
veteran argues that an informal claim for secondary service 
connection for GERD/reflux esophagitis and hiatal hernia has 
been pending since May 22, 1991, the date of an evaluation by 
a VA doctor.  He does not assert that he intended to file 
such a claim at that time.  Instead, like the appellant in 
Brannon, he argues that such a claim was reasonably raised by 
the evidence of record in 1991.  See Brannon, 12 Vet. App. at 
35.  However, in Brannon, the Court held that before an RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Id.  The Court held that 
while VA must interpret a claimant's submissions broadly, VA 
is not required to conjure up issues that were not raised by 
the claimant, and that the claimant must assert a claim 
expressly or implicitly.  Id.

When the veteran submitted the evidence in 1991, he did not 
expressly or implicitly raise a claim for secondary service 
connection GERD/reflux esophagitis or hiatal hernia.  The 
written documents he submitted in 1991 did not express an 
intent to seek secondary service connection for GERD/reflux 
esophagitis or hiatal hernia, and he did not indicate that he 
thought those disorders were related to, or part of, his 
service-connected duodenal ulcer.  The mere presence of the 
report of the June 1991 private UGI series and the June 1991 
statement from the VA doctor, which showed that the veteran 
had a hiatal hernia with reflux esophagitis, does not 
establish an intent on the veteran to seek secondary service 
connection for those disorders.  Id.  

Moreover, the RO's receipt in June 1991 of June 1991 private 
UGI series report and the VA doctor's statement, and the fact 
that the veteran apparently underwent a VA evaluation on May 
22, 1991, cannot be construed as an informal claim for 
secondary service connection for GERD/reflux esophagitis 
and/or hiatal hernia because neither the existence of VA 
medical records nor the receipt of private medical records 
can be accepted as an informal claim for service connection.  
Lalonde, 12 Vet. App. at 38; 238 C.F.R. § 3.157(b) (2001).  
Even assuming that these records show some relationship 
between the service-connected duodenal ulcer and the then-
nonservice-connected disorders, the effective date for an 
award of service connection is based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA, not the date of the earliest 
medical evidence demonstrating a casual connection.  Lalonde, 
12 Vet. App. at 38.  

In light of the above, there is no evidence that the veteran 
filed a formal or informal claim for secondary service 
connection for GERD/reflux esophagitis and/or hiatal hernia 
prior to May 22, 1997.  Put another way, there is no 
communication in the record earlier than May 22, 1997, 
evincing an intent to apply for VA benefits regarding 
secondary service connection for gastroesophageal reflux 
disease/reflux esophagitis and hiatal hernia.  The veteran's 
initial claim for secondary service connection for 
GERD/reflux esophagitis and hiatal hernia was received by VA 
on May 22, 1997, decades after his final separation from 
active duty.  There is no document or other evidence in the 
file that can be construed as a formal or informal claim for 
secondary service connection for the additional disorders 
prior to May 22, 1997.  

Accordingly, it must be concluded that there is no basis upon 
which to assign an effective date prior to May 22, 1997, for 
the grant of service connection for GERD and hiatal hernia.  
The veteran's claim is, therefore, denied.

Earlier Effective Date for a Compensable Rating for Duodenal 
Ulcer, 
to Include Whether an Increased Rating is Warranted for 
Duodenal Ulcer

The next matter is whether the RO's July 1991 denial of a 
compensable rating for the duodenal ulcer is final.  The 
veteran was provided with notice and his appellate rights 
with regard to that rating decision and did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991).  Additionally, his claim of clear and 
unmistakable error in the July 1991 rating decision as to the 
denial of a compensable rating for the duodenal ulcer was 
denied by the Board in its September 1998 decision, which was 
affirmed by the Court in May 2000.  Therefore, the July 1991 
rating decision can only be considered nonfinal or a legal 
nullity for purposes of the earlier effective date claim for 
the increased rating for the duodenal ulcer (1) if there was 
a breach of the duty to assist at the time of the July 1991 
rating decision constituting a grave procedural error, or (2) 
if the evidence received in October 1991 is new and material 
evidence as to the April 1991 claim for a compensable rating 
for the duodenal ulcer.  

Whether there is Grave Procedural Error in the July 1991 
Rating Decision

With regard to the assertion of a grave procedural error, the 
veteran argues that he should have been afforded a VA medical 
examination prior to the denial of his claim for a 
compensable rating for the duodenal ulcer in the July 1991 
rating decision.  In Hayre, the Federal Circuit examined the 
law on VA's duty to obtain service medical records at the 
time of the determination in question to determine whether 
there was a grave procedural error.  Hayre, 188 F.3d at 1331-
32.  In Simmons, the Court assumed that the duty to assist at 
the determination in question included providing the type of 
medical examination that the appellant should have be given, 
and then examined whether such a breach of the duty to assist 
was a grave procedural error.  Simmons, 10 Vet. App. at 90.  
Therefore, the case law, statutes and regulations as existed 
in July 1991 must be examined to determine if there was a 
breach of the duty to assist.  Hayre, 188 F.3d at 1331-32; 
Simmons, 10 Vet. App. at 90.

In regard to the veteran's claim, the case law on the duty to 
assist was evolving at the time of the July 1991 rating 
decision and continued to evolve thereafter.  See Proscelle, 
2 Vet. App. at 632; Green, 1 Vet. App. at 124; Akles, 1 Vet. 
App. at 120-21.  In Akles, the Court held that the appellant 
should be afforded a physical examination for his claim of a 
compensable rating, but in that case there was no current 
evidence of the severity of his service-connected disorder.  
Akles, 1 Vet. App. at 118, 120-21.  Moreover, in Green, the 
claim for which an examination was required was a claim for 
service connection.  Green, 1 Vet. App. at 124.  

While the Court in Proscelle, a case cited by the 
representative in the September 2001 statement, held that 
assertions of an increase in disability render a claim for 
increase well grounded, that decision was issued in July 
1992; therefore, it would not have been applicable to the 
duty to assist as of July 1991.  Proscelle, 2 Vet. App. at 
629.  In any event, in Proscelle the Court did not hold that 
VA must always provide a thorough and contemporaneous medical 
examination for claims for an increased rating in which a 
claimant alleges an increase in severity.  Id.  Instead, the 
Court noted that the duty to assist in that case included 
providing such an examination because there was no evidence 
of the then-current level of the appellant's service-
connected disability.  Id.  In Hayre, the Federal Circuit 
broadly noted that the duty to assist included a thorough and 
contemporaneous examination where the record does not 
adequately reveal the current state of a veteran's disability 
and the claim is well grounded.  Hayre, 188 F. 3d at 1332.

In the instant case, it appears that the veteran was examined 
on May 22, 1991, by a VA doctor, and the findings were noted 
in the June 1991 statement from that doctor, which was 
submitted to the RO.  Also, he submitted a report of the June 
6, 1991 private UGI series.  The submitted evidence was 
probative of the then current level of disability.  However, 
it is unclear whether the findings on the May 22, 1991, 
examination as reported by the VA doctor in the June 1991 
statement or the report of the June 6, 1991 private UGI 
series constituted a "Department of Veterans Affairs 
examination" for rating purposes as required by 38 C.F.R. § 
3.326 and 3.327 (1991).  Therefore, the Board will assume 
that the RO violated the duty to assist in not providing the 
veteran a thorough medical examination for rating purposes at 
the time of the June 1991 rating decision.  The next question 
is whether that breach of the duty to assist is a grave 
procedural error that would toll the finality of the June 
1991 rating decision.

The breach of the duty to assist in this case, failing to 
provide a VA examination sua sponte for a claim for an 
increased rating, is very similar to the breach of the duty 
to assist in Simmons, failing to provide a VA examination sua 
sponte in a claim for service connection.  Simmons, 14 Vet. 
App. at 90.  Unlike in Hayre where there was a specific 
request for VA to obtain service medical records, the veteran 
did not specifically request a VA examination.  See Hayre, 
188 F.3d at 1331-34; Simmons, 14 Vet. App. at 89.  Also, 
unlike in Hayre, there was no lack of notice regarding a 
failure to obtain records and the veteran's claim did not 
involve the need to obtain service medical records.  See 
Hayre, 188 F.3d at 1334; Simmons, 14 Vet. App. at 89.  This 
was not an abnormal situation where the Federal Government 
was in control of evidence necessary to prove his claim.  See 
Hayre, 188 F.3d at 1332; Simmons, 14 Vet. App. at 90.  The 
veteran could have easily obtained a medical examination from 
a private physician and submitted the results of such an 
examination to VA, along with the other evidence he submitted 
to VA in June 1991.  Simmons, 14 Vet. App. at 90; see also 
Hurd, 13 Vet. App. at 453.  

The Court in Simmons held that the particular breach of the 
duty to assist in question was a garden-variety breach of the 
duty to assist, not a grave procedural error, and that the 
Hayre finality exception did not apply to old breaches of the 
duty to assist that did not seriously impair a claimant's 
opportunity to be awarded benefits.  Simmons, 14 Vet. App. at 
91.  The Court defined a grave procedural error as an error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.  Id.  

In this case, as noted above, the veteran could have obtained 
an examination from a private physician and submitted the 
results of that examination to VA.  Therefore, the failure to 
provide the veteran with a thorough VA examination prior to 
the denial of his claim is a garden-variety breach of the 
duty to assist and not a grave procedural error.  Id.  Thus, 
it is not an error of such magnitude as to render the July 
1991 rating decision nonfinal as to the denial of a 
compensable rating for the duodenal ulcer.  See Hayre, 188 
F.3d at 1333; Simmons, 14 Vet. App. at 91; see also Hurd, 13 
Vet. App. at 453; cf. Tetro, 14 Vet. App. at 108-11.

Whether New and Material Evidence was Submitted 
within One Year of the July 1991 Rating Decision

Since there is no grave procedural error in the failure to 
obtain a VA examination prior to the July 1991 rating 
decision, the next matter is whether the evidence submitted 
in November 1991, which was within the appeal period of the 
July 1991 rating decision, is new and material evidence as to 
the April 1991 claim for a compensable rating for the 
duodenal ulcer.  Under VAOPGCPREC 12-98 (Sept. 23, 1998), 
Muehl v. West, 13 Vet. App. 159 (1999), and 38 C.F.R. § 
3.400(q)(1), if new and material evidence is received within 
the one-year appeal period of an unappealed decision, that 
unappealed rating decision is a legal nullity and the 
effective date for a later-filed claim on the same issue will 
be based on the date of receipt of the initial claim on that 
issue or date entitlement arose, whichever is later.  
Therefore, the question is whether the evidence submitted in 
November 1991 renders the July 1991 rating decision a legal 
nullity for purposes of an earlier effective date for a 
compensable rating for the duodenal ulcer.

The December 1990 to January 1991 hospitalization records 
from the Brackenridge Hospital reflect that on admission, an 
assessment of a history of peptic ulcer disease with surgery 
was made.  The discharge summary shows that one of the 
admitting diagnoses was peptic ulcer disease.  The inpatient 
clinic summary reveals that one of the other diagnoses 
included peptic ulcer disease, status post pyloroplasty.  
These records do not reflect any treatment for peptic ulcer 
disease or, more specifically, a duodenal ulcer; nor do those 
records show that he had an active duodenal ulcer.  Instead, 
they just show a history of peptic ulcer disease.  
Accordingly, these records are new, but not material as to 
the April 1991 claim for a compensable rating for the 
duodenal ulcer.  See 38 C.F.R. §§ 3.156, 4.114, Diagnostic 
Code 7305 (2001).

As for the records from the July 1991 hospitalization at the 
Brackenridge Hospital, the report of history and physical 
examination notes some of the results of the June 4, 1991, 
UGI series, which was performed at that same hospital.  The 
report of that UGI series was of record at the time of the 
July 1991 rating decision.  The report of history and 
physical examination also reflects that the veteran's 
medication was switched from Tagamet to Zantac.  However, 
records dated in 1987 from the Seton Medical Center, which 
were of record at the time of the July 1991 rating decision, 
indicate that Tagamet was prescribed for esophagitis and 
gastritis, not for an active duodenal ulcer.  

The discharge summary also notes some of the results of the 
June 4, 1991, UGI series at that hospital - findings of 
possible gastric ulcer and a hiatal hernia with 
gastroesophageal reflux.  In the discharge summary, it was 
indicated that the veteran was not heparinized because of a 
history of peptic ulcer disease with recent evidence of a 
possible ulcer.  The discharge summary shows that the doctor 
who prepared this document was referring to a possible 
gastric ulcer, which was noted in the past medical history 
section, as opposed to a possible duodenal ulcer, the 
service-connected disorder.  Gastric and duodenal ulcers are 
separate disorders.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7304, 7305 (2001).  While the discharge summary reveals that 
the veteran's chest pain was possibly of gastrointestinal 
etiology and that follow-up treatment was needed, the 
discharge summary shows that he had a possible gastric ulcer, 
a hiatal hernia and gastroesophageal reflux.  There is no 
indication from the discharge summary that the chest pain was 
due to an active duodenal ulcer, as opposed to other 
gastrointestinal disorders.  

Furthermore, the July 1991 hospitalization records do not 
reflect any treatment for a duodenal ulcer; nor do those 
records show that he had an active duodenal ulcer.  In light 
of the above, the July 1991 hospitalization records are new, 
but not material as to the April 1991 claim for a compensable 
rating for the duodenal ulcer.  See 38 C.F.R. §§ 3.156, 
4.114, Diagnostic Code 7305 (2001).

Accordingly, the Board concludes that the evidence submitted 
in November 1991, by itself or in connection with evidence 
previously assembled, is not so significant as to the April 
1991 claim for a compensable rating for the duodenal ulcer 
that it should have been considered by the RO on the basis of 
new and material evidence submitted within the appeal period 
of the July 1991 rating decision as to the denial of the 
April 1991 claim.  See 38 C.F.R. §§ 3.156, 4.114, Diagnostic 
Code 7305 (2001).  Therefore, the July 1991 rating decision 
as to the denial of the compensable rating for the duodenal 
ulcer is final for earlier effective date purposes.  Muehl v. 
West, 13 Vet. App. 159 (1999); 38 C.F.R. § 3.400(q)(1) 
(2001); VAOPGCPREC 12-98 (Sept. 23, 1998).

The Date of Receipt of the Claim 
for a Compensable Rating for the Duodenal Ulcer

Having concluded that the July 1991 rating decision is final 
for effective date purposes, the next matter pertains to the 
date of receipt of the most recent claim for a compensable 
rating for the duodenal ulcer.  The veteran did not receive 
any treatment at a VA medical center in the one-year period 
prior to May 22, 1997.  While he underwent VA UGI series in 
February 1993 and January 1995, those studies were done over 
a year prior to May 22, 1997, and, for that matter, do not 
show that he even had an active duodenal ulcer at the time of 
either study.  Consequently, there is no evidence of a VA 
medical record that could be accepted as an informal claim 
prior to May 22, 1997.  See 38 C.F.R. §§ 3.155, 3.157 (2001).

Additionally, the veteran did not submit any private medical 
evidence showing a reasonable probability of entitlement to a 
compensable rating for the duodenal ulcer within the one-year 
period prior to May 22, 1997; nor did he submit any 
statements during that one-year period indicating that he was 
seeking a compensable rating for the duodenal ulcer.  In 
short, there is no evidence that the veteran filed an 
informal or formal claim for a compensable rating for the 
duodenal ulcer prior to May 22, 1997.  Therefore, the date of 
receipt of the claim for a compensable rating for the 
duodenal ulcer is May 22, 1997.  See 38 C.F.R. §§ 3.155, 
3.157 (2001).

The Claim for a Rating in Excess of 10 Percent for the 
Duodenal Ulcer

Having determined that the date of receipt of the claim for a 
compensable rating for the duodenal ulcer is May 22, 1997, 
the next matter is whether a higher rating for the duodenal 
ulcer is warranted.  In the July 2000 rating decision, 
service connection was granted for gastroesophageal reflux 
disease, effective May 22, 1997, and a single 10 percent 
rating for the duodenal ulcer and gastroesophageal reflux 
disease was assigned under Diagnostic Code 7305, effective 
May 22, 1997.  According to the rating decision, it was noted 
that there was radiographic evidence of a deformity of the 
pyloric canal and duodenal bulb secondary to surgery for old 
ulcer disease and that the veteran was taking lansoprazole 
daily.

As to the current level of disability due to the duodenal 
ulcer, the veteran has complained of having epigastric pain 
approximately thirty minutes to one hour after meals, and 
tenderness to palpation in the epigastric area was found on 
the November 2000 VA examination.  Testing for H. pylori 
during that examination was also positive.  Additionally, he 
has reported that he experiences vomiting two to three times 
a week.  

On the other hand, there is no evidence that the epigastric 
pain and vomiting are due to the duodenal ulcer as opposed to 
the gastroesophageal reflux disease and hiatal hernia.  Also, 
an active duodenal ulcer was not found on the February 1993, 
the January 1995 VA UGI series, or the June 1991 private UGI 
series, or on the evaluations done at the Seton Medical 
Center in 1987.  While it is true that lansoprazole was 
prescribed for his duodenal ulcer, to be used daily, VA 
treatment records from January 1999 to June 2000 show that 
the VA doctor who prescribed lansoprazole in January 1998 did 
not make a diagnosis of an active duodenal ulcer or peptic 
ulcer disease from January 1999 to June 2000.  While there is 
handwritten notation on the computer printout copy of the 
June 2000 VA outpatient treatment record that the veteran was 
taking lansoprazole for his duodenal ulcer, there is no 
indication that the notation was written by a medical 
professional, especially since that record contains another 
handwritten notation that pertains to the preparation of the 
July 2000 statement of case.  

On the November 2000 VA stomach, duodenum and peritoneal 
adhesions examination, the veteran denied any hematemesis or 
melena.  There was no evidence of anemia or weight loss.  The 
November 2000 UGI series revealed a marked deformity and 
tortuosity, with possible pseudodiverticulae, in the pyloro-
duodenal region.  It was indicated that the marked deformity 
and tortuosity were most likely status post peptic ulcer 
disease, but that a small acute ulcer in the pyloro-duodenal 
region could not be absolutely excluded.  The November 2000 
VA examiner's diagnosis was inactive duodenal ulcer.  

In determining whether the veteran's current gastrointestinal 
symptoms are manifestations of his duodenal ulcer as opposed 
to GERD/hiatal hernia, the Board places great weight on the 
findings of the three VA UGI series, the lack of a current 
diagnosis of an active duodenal ulcer or peptic ulcer disease 
from January 1999 to June 2000, and the November 2000 VA 
examiner's conclusion that the duodenal ulcer was currently 
inactive.  Therefore, the preponderance of evidence is 
against a finding that the duodenal ulcer is manifested by 
moderate symptomatology as to warrant a rating in excess of 
10 percent under Diagnostic Code 7305.  See 3.102, 4.3, 4.7, 
4.31, 4.112, 4.113, 4.114, Diagnostic Code 7305 (2001).

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's gastrointestinal disorder.

Extraschedular Consideration for the Duodenal Ulcer

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the service-connected duodenal 
ulcer.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  With regard to 
factors that would present an unusual disability picture, 
there is no evidence that the duodenal ulcer has resulted in 
frequent periods of hospitalizations.  As to a marked 
interference with employment, the veteran is almost seventy-
six years old and is not currently employed.  There is no 
indication that he does not currently work because of his 
duodenal ulcer.  In fact, in 1991, a private physician 
completed a statement indicating that the veteran had heart 
disease and was status post-1987 heart surgery was unable to 
work.  Nothing in that report refers to the veteran's 
gastrointestinal disorders.  In addition, the veteran's 
disabilities include hypertension, diabetes mellitus, and 
hypothyroidism.  Thus, while the veteran's duodenal ulcer 
could result in some interference with employment, there is 
no supporting evidence tending to show that any such 
interference is "marked" or otherwise results in an unusual 
disability picture warranting extra-schedular consideration. 




Earlier Effective Date for a Compensable Rating for Duodenal 
Ulcer

Having concluded that a rating in excess of 10 percent for 
duodenal ulcer is not warranted, the next matter is whether 
an earlier effective date for the 10 percent rating is 
warranted on the basis that the duodenal ulcer underwent an 
increase in disability within the one-year period prior to 
May 22, 1997.

For an effective date earlier than May 22, 1997, it must be 
factually ascertainable that the mild symptomatology of the 
duodenal ulcer began within the one-year period prior to May 
22, 1997.  If it is factually ascertainable that the mild 
symptomatology began more than one year prior to May 22, 
1997, the effective date is May 22, 1997, the date of receipt 
of the claim.  See 38 U.S.C.A. § 51110(b)(2) (West 1991); 
Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2) 
(2001); (VAOPGCPREC 12-98 (Sept. 23, 1998).  The reports of 
the February 1993 and January 1995 VA UGI series do not 
reveal an active duodenal ulcer.  Even if those reports 
revealed an active duodenal ulcer, those reports would tend 
to show that there was an increase in disability more than a 
one year prior to May 22, 1997.  There is also no evidence 
that the duodenal ulcer was treated within the one-year 
period prior to May 22, 1997.

Lansoprazole was prescribed for the veteran's duodenal ulcer 
in January 1998.  However, there is no evidence that he took 
lansoprazole or any other medication for his duodenal ulcer 
prior to January 1998.  When the veteran was switched from 
Tagamet to Zantac in July 1991, there was no indication that 
he was taking any medication for his duodenal ulcer, as 
opposed to other gastrointestinal disorders.  As noted above, 
VA treatment records from January 1999 to June 2000 show that 
the VA doctor who prescribed lansoprazole in January 1998 did 
not even make a current diagnosis of an active duodenal ulcer 
or peptic ulcer disease from January 1999 to June 2000.  
Also, the handwritten notation on the computer printout copy 
of the June 2000 VA outpatient treatment record regarding the 
use of lansoprazole for the duodenal ulcer does not appear to 
have been written by a medical professional.  Additionally, 
the November 2000 VA examiner's diagnosis after a review of 
the UGI series done in conjunction with that examination was 
an inactive duodenal ulcer.

In light of the above, the preponderance of the evidence is 
against a finding that the duodenal ulcer underwent an 
increase in disability within the one-year period prior to 
May 22, 1997.  Accordingly, it must be concluded that there 
is no basis upon which to award an effective date prior to 
May 22, 1997, for the 10 percent rating for the duodenal 
ulcer.  The veteran's claim is, therefore, denied.

The Claim for an Initial Rating in Excess of 10 Percent for
GERD and Hiatal Hernia

Since gastroesophageal reflux disease can be rated by analogy 
under Diagnostic Code 7203 (stricture of the esophagus), the 
question of whether a higher rating under that diagnostic 
code must be considered.  While the veteran has complained of 
difficulty swallowing with eating, the November 2000 UGI 
series revealed no obstruction of the esophagus.  
Accordingly, there is no evidence of a moderate stricture of 
the esophagus as to warrant a higher rating under Diagnostic 
Code 7203.

In light of the above, especially the current diagnosis of an 
inactive duodenal ulcer, the gastrointestinal disorders are 
properly evaluated pursuant to Diagnostic Code 7346 (hiatal 
hernia) because the predominant disability is reflected in 
the rating criteria under that diagnostic code.  See 
38 C.F.R. § 4.114 (2001).  In particular, GERD is currently 
rated by analogy under Diagnostic Code 7346.  Since the 
criteria for Diagnostic Code 7346 include regurgitation, it 
is appropriate to evaluate the GERD under that diagnostic 
code.  See 38 C.F.R. § 4.20.  

The veteran has complained of difficulty swallowing with 
eating.  He has stated that he gets epigastric pain 30 
minutes to an hour after every meal, and the November 2000 VA 
esophagus and hiatal hernia examination revealed tenderness 
to palpation in the epigastric area.  In his March 2001 VA 
Form 9, he stated that he had severe heartburn (pyrosis) 
whenever he was unable to take his medication and experienced 
frequent regurgitation accompanied by substernal, arm and 
shoulder pain.  On the November 2000 VA examination, he 
reported that he has reflux after every meal, and reflux was 
found on the February 1993 and January 1995 VA UGI series.  
However, no gastroesophageal reflux was demonstrated during 
the brief fluoroscopy done as a part of the November 2000 VA 
UGI series.  Additionally, in February 2000 it was noted that 
the symptoms of the gastroesophageal reflux disease were well 
controlled.  

While the symptoms of the veteran's GERD alone may not 
warrant a higher rating under Diagnostic Code 7346, there is 
persuasive evidence that, since May 22, 1997, the veteran's 
gastrointestinal symptoms - regardless of whether they are 
due solely to GERD or the hiatal hernia, or to some 
combination of the two - have included persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation 
and accompanying substernal, arm or shoulder pain, productive 
of considerable impairment of health.  Thus they warrant a 30 
percent disability rating under Diagnostic Code 7806.  See 
38 C.F.R. § 3.102, 4.3, 4.7 (2001).

As for a 60 percent disability rating under Diagnostic Code 
7346, the veteran has complained of having epigastric pain 
after every meal and vomiting two to three times a week.  As 
noted above, the November 2000 VA esophagus and hiatal hernia 
examination revealed tenderness to palpation in the 
epigastric area.  However, there is no evidence of material 
weight loss, hematemesis, melena, or anemia.  Moreover, the 
findings on that examination reflect that there is no 
persuasive evidence of other symptom combinations that are 
productive of severe impairment of health.  In particular, 
the November 2000 VA UGI series revealed only a small axial 
hiatus hernia and no gastroesophageal reflux.  Thus, the 
criteria for a 60 percent rating under Diagnostic Code 7346 
for GERD and hiatal hernia have not been met.  Also, in the 
light of the above, including the current diagnosis of an 
inactive duodenal ulcer, the severity of the overall 
disability (the duodenal ulcer, GERD and hiatal hernia) does 
not warrant an elevation to the next higher evaluation, a 60 
percent rating under Diagnostic Code 7346, pursuant to 
38 C.F.R. § 4.114.  See 38 C.F.R. § 3.102, 4.3, 4.7 (2001).

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's gastrointestinal disorder.

Extraschedular Consideration 
of GERD and Hiatal Hernia

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for GERD and hiatal hernia.  There is 
no evidence that these disorders have resulted in frequent 
periods of hospitalizations.  As to a marked interference 
with employment, the narrative pertaining to extraschedular 
consideration of duodenal ulcer, above, applies to GERD and 
hiatal hernia.  Additionally, the newly granted 30 percent 
rating contemplates a significant degree of disability, or 
impairment of earning capacity, including interference with 
employment.  However, there is no evidence that would support 
a finding of "marked" interference and an unusual 
disability picture is not otherwise shown.


ORDER

An effective date prior to May 22, 1997, for the grant of 
service connection and award of compensation for the 
gastroesophageal reflux disease and hiatal hernia is denied.

An effective date prior to May 22, 1997, for a compensable 
rating for the duodenal ulcer is denied.




A rating of 30 percent for the duodenal ulcer, 
gastroesophageal reflux disease and the hiatal hernia, 
effective from May 22, 1997, is granted, subject to 
regulations governing the payment of monetary benefits.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

